
	
		II
		111th CONGRESS
		2d Session
		S. 3138
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2010
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To promote documentary films that convey a diversity of
		  views about life in the United States and bring insightful foreign perspectives
		  to United States audiences.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International Documentary Exchange
			 Act of 2010.
		2.Grants for
			 international documentary exchange programs
			(a)AssistanceThe
			 Secretary of State may award grants, on such terms and conditions as the
			 Secretary may determine, to United States film makers and nongovernmental
			 organizations that use independently produced documentary films to promote
			 better understanding of—
				(1)the United States
			 among individuals in other countries; and
				(2)global
			 perspectives and other countries among individuals in the United States.
				(b)Use of grant
			 fundsGrants awarded under subsection (a) shall, to the maximum
			 extent practicable, be used to fund, distribute, and promote documentary films
			 that—
				(1)convey a
			 diversity of views about life in the United States to foreign audiences;
			 and
				(2)bring insightful
			 foreign perspectives to United States audiences.
				(c)Authorization
			 of appropriationsOf the amounts authorized to be appropriated
			 for the Bureau of Education Exchanges (ECA) of the Department of State for
			 public diplomacy programs, there is authorized to be appropriated to the
			 Secretary of State such sums as may be necessary for each of fiscal years 2010
			 and 2011 to carry out this section.
			
